DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
This office action pertains to the claims filed on 5/12/2022. Claims 1, 6, 14, and 18-19 are currently amended. Claims 4, and 10-13 are canceled. Claims 1-3, 5-9, and 14-20 are pending review in this action. The previous 35 U.S.C 112(a) and 35 U.S.C 112(b) rejections are withdrawn in light of Applicant's amendment to Claims 1 and 14. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections are withdrawn light of Applicant's amendment to Claims 1 and 14. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 are improperly dependent upon currently cancelled Claim 4. For purposes of examination, Claims 5-7 are considered to be dependent from Claim 1. Correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 20050277022A1) in further view of Kim (US 20190245193A1).
In Regards to Claim 1:
Kozuki discloses an electrochemical element comprising an electrode assembly (fig. 3-4: 4), wherein each electrode (1, 2) is formed from a strip-shaped current collector (Figure 2A, 1a, and Figure 2B, 2a), a portion of which is coated with respective positive and negative electrode layers (electroactive material) (Figure 2A, 1b, [0028], and Figure 2B, 2b, [0029]). As shown in Figures 2A and 2B, the coating of an electroactive material (1b, 2b) onto the current collector (1c, 2c) defines a first edge (1a, 2a), as well as a first dimension (1a, 2a) and a second dimension (right 1c and left 2c), positioned parallel and perpendicular to the first edge, respectively. A portion on each side of the current collector, in the width direction and lengthwise direction, remains uncoated, resulting in those portions of the current collector being exposed (Figure 2A, 1c, [0028], and Figure 2B, 2c, [0029]). The instant application describes the tab portion and the current collector portion of the electrically-conductive layer as being different regions on the same electrically-conductive foil, and the tab portion is further described as being substantially free of electrode material [0091]. Similarly, the electrically-conductive layer (1b, 2b) of the electrode disclosed by Kozuki comprises a tab portion (1c, 2c). As such, the limitations of the tab portion (1c, 2c) being positioned adjacent to at least a portion of the first edge (1a, 2a), and an interface between the electrode layer (1b, 2b) and the tab portion defining an interface length of greater than or equal to about 50% of the first dimension (2, 2b) (Figures 2A and 2B: 1c/2c runs entire length of 1a/2a) are met. 
Figures 2A and 2B display an embodiment of a positive electrode (1) and a negative electrode (2), respectively, each of which comprise an electrode layer (1b, 2b) with a length greater than the width. Additionally, Kozuki describes an embodiment (as shown in Figure 1) of the electrochemical element having an overall width of 50 mm, overall height of 95 mm, and an overall thickness of 10 mm [0034]. This embodiment of the wound electrode assembly (4) provided in Figures 3 and 4 appear to be wound at minimum 3 times about the center, resulting in approximately six separate layers within the wound electrode assembly (4). As the thickness of the electrode layers of the positive and negative electrodes are disclosed by Kozuki to be 280 µm and 170 µm, respectively, they are not expected to significantly decrease the overall length of the electrode assembly upon winding. Thus, using the dimensions of the overall battery provided by Kozuki, the wound electrode assembly can be found to possess a length and width of approximately 300 mm and 95 mm, respectively. This results in an aspect ratio of approximately 3, which meets the limitation of Claim 1 requiring an aspect ratio of greater than or equal to about 2.
Kozuki further discloses a distinct tab component (lead) (Figure 2A, 9, and Figure 2B, 10), which is welded to the tab portion (exposed portion of the current collector) [0028, 0029], and serves to electrically connect the electrodes to an external connection terminal (sealing plate (14) in Figure 1) [0016]. Kozuki further discloses that the tab component (lead, fig. 2: 9, 10) is welded to the tab portion (exposed portion of the current collector ,1c, 2c) [0028, 0029].
 Kozuki is silent to the welding of the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c) including a plurality of welds and to the weld area of each weld.
Kim discloses a rechargeable battery comprising an electrode assembly (110), a first lead tab (42), a second lead tab (44), and a connection member (50) (Figure 1, [0036, 0048, 0056]). Kim further discloses that the first lead tab (42) includes a first sub-lead portion (42a) and a second sub-lead portion (42b) [0056], wherein the second sub-lead portion (42b) is coupled to the connection member (50) via welding [0057]. Kim further discloses that the welding of the second sub-lead portion (42b) and the connection member (50) includes a plurality of welds, which may all be the same size [0057-0058]. Kim further teaches that upon the increase of the size of each of the spot welds, the amount of heat generated due to the current path may be reduced [0060-0061].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the welds of Kozuki, a plurality of welds each being the same size, as it is known in the art to weld a lead in a battery using a plurality of welds, each having the same size, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the tab component be coupled to the tab portion by a plurality of welds wherein each of the welds have substantially the same area, is met.
Though Kozuki as modified by Kim does not teach a specific weld size, Kim discloses that an increased weld size results in a reduced amount of heat generated due to the current path [0060-0061]. As Kozuki discloses an electrode assembly with dimensions of approximately 300 mm (length) and 95 mm (width), as detailed above, it would be obvious to the skilled artisan to select for the size of each weld in modified Kozuki, a large weld size, in order to have a secure bond between the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c) as well as reduce the amount of heat generated, as taught by Kim, thus improving the safety of the battery. Furthermore, it has been held that mere changes
in size do not give patentable weight to a claim (MPEP 2144.04 IV). For example, as the width of the electrode assembly (and thus the width of the tab portion) of Kozuki is 95 mm, it would be an obvious design choice by the skilled artisan to select for the welding arrangement a series of 10 (plurality) welds each having a diameter of 6.2 mm. In which case, when each circular weld has a diameter of 6.2 mm, the total area of each weld would be ~30.2 mm2. Thus, by making such a design choice, the limitation of Claim 1 requiring that the area of each of the plurality of welds be between 30-10,000 mm2, is met.
In Regards to Claim 2 (Dependent Upon Claim 1):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. Kozuki further discloses that the tab portion (uncoated region) (1c, 2c) of the current collector is positioned adjacent to the entire first edge (1a, 2a) defined by the electroactive material coating (Figures 2A and 2B, [0028, 0029]).
In Regards to Claim 3 (Dependent Upon Claim 1):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. Kozuki further discloses that the tab portion (uncoated region) (1c, 2c) of the current collector is positioned adjacent to the first edge (1a, 2a) and the second edge (perpendicular to the first edge) defined by the electroactive material coating, and extends continuously along both the first and second edges (Figures 2A and 2B, [0028, 0029]).
In Regards to Claim 6 (Dependent Upon Canceled Claim 4):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. As detailed above, though Kozuki as modified by Kim does not teach a specific weld size, Kim discloses that an increased weld size results in a reduced amount of heat generated due to the current path [0060-0061]. As Kozuki discloses an electrode assembly with dimensions of approximately 300 mm (length) and 95 mm (width), as detailed above, it would be obvious to the skilled artisan to select for the size of each weld in modified Kozuki, a large weld size, in order to have a secure bond between the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c) as well as reduce the amount of heat generated, as taught by Kim, thus improving the safety of the battery. Furthermore, it has been held that mere changes in size do not give patentable weight to a claim (MPEP 2144.04 IV). For example, as the width of the electrode assembly (and thus the width of the tab portion) of Kozuki is 95 mm, it would be an obvious design choice by the skilled artisan to select for the welding arrangement a series of 2 (plurality) rectangular welds each having a length of 32 mm and a width of 2.5 mm, in which case, each of the welds would have an area of 80 mm2. Thus, by making such a design choice, the limitation of Claim 6 requiring that the area of each of the plurality of welds be between 80-600 mm2, is met.
In Regards to Claim 14:
Kozuki discloses an electrochemical element comprising an electrode assembly (fig. 3-4: 4), wherein the electrode assembly further comprises a positive electrode (1), a negative electrode (2), and a separator (3) positioned in between the two electrodes (fig. 3) [0030-31] (Claim 14). The electrode assembly (4) is further said to be accommodated in a case (fig. 1: 12) with an electrolyte [0014]. The separator (3) of the electrode assembly is made of a microporous polyethylene film [0030], wherein one of ordinary skill in the art would appreciate that the function of a separator is to be ionically conductive and electrically insulative otherwise the battery would short and fail to move ions i.e. not function.
Each electrode (1, 2) is formed from a strip-shaped current collector (Figure 2A, 1a, and Figure 2B, 2a), a portion of which is coated with respective positive and negative electrode layers (electroactive material) (Figure 2A, 1b, [0028], and Figure 2B, 2b, [0029]). As shown in Figures 2A and 2B, the coating of an electroactive material (1b, 2b) onto the current collector (1c, 2c) defines a first edge (1a, 2a), as well as a first dimension (1a, 2a) and a second dimension (right 1c and left 2c), positioned parallel and perpendicular to the first edge, respectively. A portion on each side of the current collector, in the width direction and lengthwise direction, remains uncoated, resulting in those portions of the current collector being exposed (Figure 2A, 1c, [0028], and Figure 2B, 2c, [0029]). The instant application describes the tab portion and the current collector portion of the electrically-conductive layer as being different regions on the same electrically-conductive foil, and the tab portion is further described as being substantially free of electrode material [0091]. Similarly, the electrically-conductive layer (1b, 2b) of the electrode disclosed by Kozuki comprises a tab portion (1c, 2c). As such, the limitations of the tab portion (1c, 2c) being positioned adjacent to at least a portion of the first edge (1a, 2a), and an interface between the electrode layer (1b, 2b) and the tab portion defining an interface length of greater than or equal to about 50% of the first dimension (2, 2b) (Figures 2A and 2B: 1c/2c runs entire length of 1a/2a) are met. 
Figures 2A and 2B display an embodiment of a positive electrode (1) and a negative electrode (2), respectively, each of which comprise an electrode layer (1b, 2b) with a length greater than the width. Additionally, Kozuki describes an embodiment (as shown in Figure 1) of the electrochemical element having an overall width of 50 mm, overall height of 95 mm, and an overall thickness of 10 mm [0034]. This embodiment of the wound electrode assembly (4) provided in Figures 3 and 4 appear to be wound at minimum 3 times about the center, resulting in approximately six separate layers within the wound electrode assembly (4). As the thickness of the electrode layers of the positive and negative electrodes are disclosed by Kozuki to be 280 µm and 170 µm, respectively, they are not expected to significantly decrease the overall length of the electrode assembly upon winding. Thus, using the dimensions of the overall battery provided by Kozuki, the wound electrode assembly can be found to possess a length and width of approximately 300 mm and 95 mm, respectively. This results in an aspect ratio of approximately 3, which meets the limitation of Claim 1 requiring an aspect ratio of greater than or equal to about 2.
Kozuki further discloses a distinct tab component  (lead) (Figure 2A, 9, and Figure 2B, 10), which is welded to the tab portion (exposed portion of the current collector) [0028, 0029], and serves to electrically connect the electrodes to an external connection terminal (sealing plate (14) in Figure 1) [0016]. Kozuki further discloses that the tab component (lead, fig. 2: 9, 10) is welded to the tab portion (exposed portion of the current collector ,1c, 2c) [0028, 0029].
 Kozuki is silent to the welding of the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c) including a plurality of welds and to the weld area of each weld.
Kim discloses a rechargeable battery comprising an electrode assembly (110), a first lead tab (42), a second lead tab (44), and a connection member (50) (Figure 1, [0036, 0048, 0056]). Kim further discloses that the first lead tab (42) includes a first sub-lead portion (42a) and a second sub-lead portion (42b) [0056], wherein the second sub-lead portion (42b) is coupled to the connection member (50) via welding [0057]. Kim further discloses that the welding of the second sub-lead portion (42b) and the connection member (50) includes a plurality of welds, which may all be the same size [0057-0058]. Kim further teaches that upon the increase of the size of each of the spot welds, the amount of heat generated due to the current path may be reduced [0060-0061].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the welds of Kozuki, a plurality of welds each being the same size, as it is known in the art to weld a lead in a battery using a plurality of welds, each having the same size, as taught by Kim. By doing so, the limitation of Claim 1 requiring that the tab component be coupled to the tab portion by a plurality of welds wherein each of the welds have substantially the same area, is met.
Though Kozuki as modified by Kim does not teach a specific weld size, Kim discloses that an increased weld size results in a reduced amount of heat generated due to the current path [0060-0061]. As Kozuki discloses an electrode assembly with dimensions of approximately 300 mm (length) and 95 mm (width), as detailed above, it would be obvious to the skilled artisan to select for the size of each weld in modified Kozuki, a large weld size, in order to have a secure bond between the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c) as well as reduce the amount of heat generated, as taught by Kim, thus improving the safety of the battery. Furthermore, it has been held that mere changes
in size do not give patentable weight to a claim (MPEP 2144.04 IV). For example, as the width of the electrode assembly (and thus the width of the tab portion) of Kozuki is 95 mm, it would be an obvious design choice by the skilled artisan to select for the welding arrangement a series of 10 (plurality) welds each having a diameter of 6.2 mm. In which case, when each circular weld has a diameter of 6.2 mm, the total area of each weld would be ~30.2 mm2. Thus, by making such a design choice, the limitation of Claim 1 requiring that the area of each of the plurality of welds be between 30-10,000 mm2, is met.


Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 20050277022A1) as modified by Kim (US 20190245193A1), as applied to Claim 1 above, and in further view of Busacca et al. (WO 2017197233A1).
In Regards to Claim 5 (Dependent Upon Canceled Claim 4):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. 
Kozuki further teaches an L-shaped tab portion (Fig. 2: 1c, 2c) but is deficient in disclosing that the tab component (lead) (Fig. 2: 9, 10) is L-shaped and disposed adjacent to the entire first edge. 
Busacca discloses an electrode assembly (Figure 20, 106) which comprises two tab portions (transverse ends) (Figure 20, 145 and 147), each of which are in contact with the tab components (electrode tab extensions) (Figure 20, 191 and 193) which run substantially the entire length of the electrode assembly and are L-shaped [0082]. 
Thus, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to modify the electrode of Kozuki with the substantially L-shaped tab component disclosed by Busacca and position it such that it is adjacent to substantially the entire first edge of the electrode component, and contacting the uncoated region of the current collector. In doing so, the conductive area for the electrical connection between the electrode and the terminal via the electrode tab component is maximized and to serve as  a tertiary growth constraint system [00238] especially in light of the fact that it has been held that configuration of shape is a matter of design choice (MPEP 2144).
In Regards to Claim 8 (Dependent Upon Claim 1):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. 
Kozuki is silent to the limitation of Claim 8, wherein the aspect ratio of the first dimension to the second dimension is greater than or equal to about 5. 
Busacca further discloses an electrode assembly which possesses an aspect ratio of maximum width to maximum length within the range of 1:5 to 5:1, which is a result of selecting from a predetermined range of maximum electrode width and length that provides for an optimal configuration [0078].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). It would have been obvious to one of ordinary skill in the art at the time of filing to use the aspect ratio of Busacca in Kozuki as the adjustment of the aspect ratio allows for configuration optimization within an energy storage device thus, increasing energy density [0076].
In Regards to Claim 9 (Dependent Upon Claim 1):
Kozuki as modified by Kim discloses the electrode component of Claim 1 as set forth above. 
Kozuki is deficient in the first dimension being greater than or equal to about 300 mm, and the second dimension being less than or equal to about 150 mm. 
Busacca further discloses an electrode assembly having a length in the range of 5 mm to about 500 mm [00253], and a width in the range of about 0.01 mm to 2.5 mm [00254]. Busacca teaches that the selection of electrode first dimension (length) and second dimension (width) produce ratios of the dimensions which allow for the optimal configuration within an energy storage device by increasing the energy density [0076].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the aspect ratio of Busacca in Kozuki in order to allow for optimal configuration by increasing energy density, as taught by Busacca [0076].


Claims 7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuki (US 20050277022A1) as modified by Kim (US 20190245193A1), as applied to Claim 1 above, and in further view of Hasegawa et al. (US 20190252130A1).
In Regards to Claims 7, 15, and 16 (Dependent Upon Claims 4 (Canceled), 14, and 15, respectively):
Kozuki as modified by Kim discloses the electrode component of Claim 1 and the electrochemical device of Claim 14 as set forth above. Kozuki further discloses that both tab components (leads) (9, 10) of the electrochemical device are disposed on a common side of the electrode (Figure 4) (Claim 15). As shown in Figure 1, Kozuki teaches that both tab components (leads)(9, 10) extend out of the electrode assembly (4) and are electrically connected to the sealing plate (14) [0027]. In the absence of the sealing plate (14), the limitation of Claims 7 and 15 requiring a lead which distinctly comprises a terminal portion configured to be disposed outside of a battery housing would be met. However, as the sealing plate (14) is defined by Kozuki to seal the opening of the battery case (12) [0027], and the tab components (leads)(9,10) do not extend past the sealing plate (14) this limitation is not met. Thus, though Kozuki discloses an electrode containing a tab component (lead) (9, 10),  Kozuki is deficient in disclosing a tab component that distinctly comprises an internal portion configured to be disposed within a battery housing and a terminal portion configured to be disposed outside of a battery housing, which is a required limitation of Claims 7 and 15. Additionally, Kozuki is silent to the surface area of any portion of the lead (Claims 7 and 16).
Hasegawa discloses an electrochemical device comprising a portion of each tab component (lead terminal) (Figure 2A: 18, 28) disposed within the enclosed portion of the electrochemical device housing (formed by the exterior sheet and sealing parts) (Figure 2A: 4 and 40, 42) [0042], and the remaining portion of the tab component (18, 28) (lead terminal) is disposed outside of the housing (exterior sheet) (Figure 2A, [0059]). 
Additionally, Hasegawa discloses a tab component (18, 28) (lead terminal) upon the surface of which a chemical etching treatment is performed [0081], resulting in the tab component (18, 28) (lead terminal) having increased surface area (Claims 7 and 16). Hasegawa teaches that by increasing the surface area of the tab component (18, 28) (lead terminal), the contact area between the conductive particles in a conductive film used to connect the tab component (18, 28) (lead terminal) to a circuit substrate is also increased, which results in improved connection reliability of the electrochemical device [0080] (Claims 7 and 16). 
Therefore, one of ordinary skill in the art at the time of the filing of the invention would find it obvious to use the terminal portions extending outside the housing and their surface areas of Hasegawa in Kozuki in order to improve the connection reliability of the electrochemical device by increasing the surface area of the lead terminals which are responsible for the electrical connection of the electrode to the external terminal of the electrochemical device, as taught by Hasegawa ([0080]).
In Regards to Claim 17 (Dependent Upon Claim 15):
Kozuki as modified by Kim and Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the first electrically conductive layer (1b)(positive electrode collector) is made of an aluminum foil [0028], and the second electrically conductive layer (2b)(negative electrode collector) is made of a copper foil [0029], but is silent to the material used for the tab components (9, 10) (leads). 
Hasegawa discloses that in a preferred embodiment of the electrochemical device, the tab components (18, 28) (lead terminals) are formed by aluminum or an aluminum alloy [0020] Additionally, Hasegawa further teaches that the tab components (18, 28) (lead terminals) may be formed by conductive members separated from the current collector layers (14, 24), which allows for the thinning of the device to be realized effectively [0058].
Thus, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the leads of the electrochemical device disclosed by Kozuki by using leads with the same materials as the electrode collectors to allow for the thinning of the electrochemical device, as motivated by Hasegawa ([0058]).
In Regards to Claim 18 (Dependent Upon Claim 15):
Kozuki as modified by Kim and Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the electrode assembly (Figure 3B, 4) consists of the negative electrode (Figure 3B, 2), the positive electrode (Figure 3A, 1), and the separator (Figure 3B, 3), which are layered upon winding of the electrode assembly (4) [0031]. Furthermore, Kozuki states that the layers of the electrode assembly (4) are welded together at the current collector portions (Figure 3B, 1c and 2c) by a plurality of welds [0031]. The term “electrochemical cell” is defined in the instant specification as including a negative electrode component, a positive electrode component, and an electrolyte-separator system [0095], thus, Kozuki meets the limitation of Claim 18 requiring the electrochemical cell to comprise a first and second electrochemical cell electrically connected to one another by a third plurality of welds. 
In Regards to Claim 19 (Dependent Upon Claim 18):
Kozuki as modified by Kim and Hasegawa discloses the electrochemical device of Claim 18 as set forth above. 
Kozuki is silent to the area of each weld used to connect the two electrochemical cells of Claim 18. 
As Kozuki discloses an electrode assembly with dimensions of approximately 300 mm (length) and 95 mm (width), as detailed above, it would be obvious to the skilled artisan to select for the size of each of the plurality of third welds in modified Kozuki, a large weld size, in order to have a secure bond between the tab component (lead, fig. 2: 9, 10) to the tab portion (exposed portion of the current collector, 1c, 2c). Furthermore, it has been held that mere changes in size do not give patentable weight to a claim (MPEP 2144.04 IV). For example, as the width of the electrode assembly (and thus the width of the tab portion) of Kozuki is 95 mm, it would be an obvious design choice by the skilled artisan to select for the welding arrangement a series of 10 (plurality) welds each having a diameter of 6.2 mm. In which case, when each circular weld has a diameter of 6.2 mm, the total area of each weld would be ~30.2 mm2. Thus, by making such a design choice, the limitation of Claim 19 requiring that the area of each of the third plurality of welds be between 30-10,000 mm2, is met.
In Regards to Claim 20 (Dependent Upon Claim 15):
Kozuki as modified by Hasegawa discloses the electrochemical device of Claim 15 as set forth above. Kozuki further discloses that the electrode layer comprising the electrode active material (1b, 2) possesses a composition of an electroactive material, a conductive agent, and a binder with a ratio by weight of 92:3:5 [0028]. 
Response to Arguments
Applicant’s arguments filed 05/12/2022, with respect to the rejection of Claims 1-9 and 14-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kozuki (US 20050277022A1), Kim (US 20190245193A1), Busacca et al. (WO 2017197233A1), and Hasegawa et al. (US 20190252130A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759